Case: 18-41174      Document: 00515093567           Page: 1   Date Filed: 08/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-41174                             FILED
                                  Summary Calendar                     August 27, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

v.

ALVARO MONCIVAIZ-LOPEZ, also known as Jorge Medrano, Jr.,

                                                 Defendant−Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:18-CR-1091-1


Before OWEN, SOUTHWICK, and WILLETT, Circuit Judges
PER CURIAM: *
       Alvaro    Moncivaiz-Lopez       appeals     his    24-month,      above-guidelines
sentence for being found in the United States after deportation. Moncivaiz-
Lopez’s guideline range of imprisonment was eight to 14 months. The district
court upwardly departed pursuant to U.S.S.G. § 4A1.3, after determining that
Moncivaiz-Lopez’s criminal history category of II substantially under-
represented the seriousness of his criminal history and the likelihood that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41174     Document: 00515093567       Page: 2   Date Filed: 08/27/2019


                                  No. 18-41174

would reoffend. Moncivaiz-Lopez argues that his sentence is substantively
unreasonable.
      This court generally reviews “the substantive reasonableness of the
sentence imposed under an abuse-of-discretion standard.”           Gall v. United
States, 552 U.S. 38, 51 (2007). In reviewing a guidelines departure pursuant
to § 4A1.3, this court evaluates both “the district court’s decision to depart
upwardly and the extent of that departure for abuse of discretion.” United
States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006) (quoting United
States v. Saldana, 427 F.3d 298, 308 (5th Cir. 2005)). There is no abuse of
discretion if the district court’s reasons for departing advance the objectives of
18 U.S.C. § 3553(a)(2) and are justified by the facts of the case. Id.; see also
United States v. Zelaya-Rosales, 707 F.3d 542, 546 (5th Cir. 2013).
      Moncivaiz-Lopez has two prior deportations and 12 prior unscored
convictions, mostly for conduct that presented a danger to the community and
officers as the result of alcohol use.       The district court concluded that a
departure was necessary in this case to protect the public from future crimes
by Moncivaiz-Lopez, deter him from engaging in further criminal conduct, and
to promote respect for the law. Thus, the departure sentence advances the
relevant objectives of 18 U.S.C. § 3553(a)(2) and is justified by the facts. The
district court did not abuse its discretion. See Zuniga-Peralta, 442 F.3d at 347.
The judgment of the district court is AFFIRMED.




                                         2